DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-11 in the reply filed on 21 December 2021 is acknowledged.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 December 2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a processor means” and “a transmission means” in claims 1 and 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The examiner’s interpretations of the claim limitations that invoke 35 U.S.C. 112(f) are as follows:
Claims 1 and 2 recite the limitation “a processor means” that invokes 35 U.S.C. 112(f). The applicant recites the corresponding structure of the limitation as being “the system comprises a Sensor System 100 and is configured to transmit data wirelessly to a mobile or fixed data collection and processing device 114 using a wireless protocol such as Bluetooth, Bluetooth LE, ANT or other wireless communication technology, as known in the art. The mobile or fixed data collection and processing device 114 for example, could be a mobile phone, mobile computer such as a laptop, tablet, watch, smart eyewear, or personal computer” (Applicant’s Specification, Paragraph [0046]). For examination purposes, the examiner has interpreted the “processor means” to be a mobile phone, mobile computer such as a laptop, tablet, watch, smart eyewear, or personal computer, or an equivalent thereof.
Claims 1 and 2 recite the limitation “a transmission means” that invokes 35 U.S.C. 112(f). The applicant recites the corresponding structure of the limitation as being “the system comprises a Sensor System 100 and is configured to transmit data wirelessly to a mobile or fixed data collection and processing device 114 using a wireless protocol such as Bluetooth, Bluetooth LE, ANT or other wireless communication technology, as known in the art. The mobile or fixed data collection and processing device 114 for example, could be a mobile phone, mobile computer such as a laptop, tablet, watch, smart eyewear, or personal computer” (Applicant’s Specification, Paragraph [0046]) or as “In some embodiments, the metric data can be transmitted via a wired communications port 112, using an electrical data interface” (Applicant’s Specification, Paragraph [0051]). For examination purposes, the examiner has interpreted the “transmission means” to be a mobile phone, mobile computer such as a laptop, tablet, watch, smart eyewear, or personal computer configured to transmit data wirelessly using a wireless protocol such as Bluetooth, Bluetooth LE, ANT or other wireless communication technology, or an electrical data interface comprising wired communications, or an equivalent thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the acceleration” (line 3), which lacks antecedent basis.
Claim 2 recites the limitations “the acceleration” (line 3) and “the rotational velocity” (line 5), which lack antecedent basis.
Claim 5 recites the limitation “the user’s leg” (line 1), which lacks antecedent basis.
Claim 6 recites the limitations “the limb force” (line 2), “the limb contact time” (lines 2-3), and “the limb contact surface” (line 3), which lack antecedent basis.
Claim 7 recites the limitations “the velocity” (line 2), “the horizontal plane” (line 2), and “the limb contact surface” (line 3), which lack antecedent basis.
Claim 8 recites the limitations “the velocity” (line 2), “the user’s centre of mass” (line 3), “the horizontal plane” (line 3), and “the limb contact surface” (line 3), which lack antecedent basis.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 4 fails to .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1 and 2 recite the limitation “calculate the power output generated by the limb to derive a limb propulsion efficiency measure”, wherein this limitation can be performed in the mind or by hand (Power is the work done over a period of time. As distance can be derived from velocity, power can be calculated based on force and velocity. The Power metrics are calculated using the Velocity 301, Surface Contact Force 302 and Surface Contact Time 404 (Applicant’s Specification, Paragraph [0062]); The Running Economy/efficiency metric is calculated using the Velocity 301, Surface Contact Force 302 and Surface Contact Time 404 and is a numeric value between zero and ten. A higher value denotes a user has better running economy/efficiency than a user with lower value (Applicant’s Specification, Paragraph [0063]); wherein these mathematical calculations can be performed in the mind or by hand for at least limited amounts of data).
Claims 1 and 2 further recite the limitation “at least two or more accelerometers to measure the acceleration of the limb in at least two substantially orthogonal planes” and “wherein the system is wearable on the user's limb” and claim 2 recites the limitation “at least one gyroscope to measure the rotational velocity of the limb”, wherein these limitations are considered well understood, routine, and 
Dependent claim 3 incorporates the non-statutory subject matter of claim 1 therein. Claim 3 further recites the limitation “three accelerometers to measure the acceleration of the limb in three substantially orthogonal planes”, wherein this limitation are considered well understood, routine, and conventional as disclosed by Lee (US-20170173325-A1; Paragraph [0061]).
Dependent claim 4 incorporates the non-statutory subject matter of claim 1 therein and fails to further limit the abstract idea.
Dependent claims 5, 9, and 10 incorporate the non-statutory subject matter of claim 1 therein, wherein the claims further recite the limitation of “the limb is the user’s leg” (claim 5), “for use on a human, robot or animal limb” (claim 9), and “for use on a human limb” (claim 10), wherein these limitations are considered well understood, routine, and conventional as disclosed by Lee (US-20170173325-A1; Paragraph [0061]).
Dependent claim 6 incorporates the non-statutory subject matter of claim 1 therein, wherein claim 6 recites “the system derives the power output and propulsion efficiency of the limb therefrom”, 
Claim 6 further recites that “the two or more accelerometers, in use, measure the limb force transmitted along the user's limb and the limb contact time on the limb contact surface”, wherein this function is considered mere data gathering is insignificant extra-solution activity (MPEP 2106.05(g)), thus failing to add any additional elements that integrate the exception into a practical application of the exception at Step 2A Prong Two or allow the claim as a whole to amount to significantly more than the judicial exception at Step 2B.
Dependent claim 7 incorporates the non-statutory subject matter of claim 1 therein, wherein claim 7 recites “used to derive the velocity of the limb in the horizontal plane relative to the limb contact surface”, wherein this limitation can be performed in the mind or by hand (Additional running metrics such as cadence, surface contact time and limb velocity or centre of mass velocity may also be calculated from the available data. A timer/clock function 111, provides time data used by the processor for correct operation and as inputs to the one or more algorithms implemented in the software on the Sensor System 100 (Applicant’s Specification, Paragraph [0048]); wherein these algorithms can be performed in the mind or by hand for at least limited amounts of data).
Claim 7 further recites “two or more accelerometers measure the velocity of the limb in the horizontal plane relative to the limb contact surface”, wherein this function is considered mere data gathering is insignificant extra-solution activity (MPEP 2106.05(g)), thus failing to add any additional elements that integrate the exception into a practical application of the exception at Step 2A Prong Two or allow the claim as a whole to amount to significantly more than the judicial exception at Step 2B.
Dependent claim 8 incorporates the non-statutory subject matter of claim 2 therein, wherein claim 8 recites “derive the velocity of the user's centre of mass in the horizontal plane relative to the limb contact surface”, wherein this limitation can be performed in the mind or by hand (Applicant’s 
Claim 8 further recites “the two or more accelerometers and one or more gyroscopes in use measure the velocity of the user's centre of mass in the horizontal plane relative to the limb contact surface”, wherein this function is considered mere data gathering is insignificant extra-solution activity (MPEP 2106.05(g)), thus failing to add any additional elements that integrate the exception into a practical application of the exception at Step 2A Prong Two or allow the claim as a whole to amount to significantly more than the judicial exception at Step 2B.
Claim 9 recites the limitation “for use on an equine limb”, wherein this limitation is considered well understood, routine, and conventional, as disclosed by Martin Davies (US-20060000420-A1; Such sensors include inertial sensors that are attached to the limbs. Inertial sensors include linear and rotational accelerometers or gyroscopes. The information from such sensors is used for functions such as estimating limb positions or motion as a function of time or directly measuring asymmetric asymmetry of motion (Davies, Paragraph [0062])), Rugg (US-20060155172-A1; In the illustrated embodiment, sensors 220a-d and 222 may include, for example, an accelerometer and/or inertial gyro sensor. Use of sensors located on each hoof as well as the head of the horse 212 allows the system 210 to track the motions of the horse's legs (Rugg, Paragraph [0116])), and Chasins (US-20150157435-A1; The display hub unit receives data from at least one wearable sensor unit, which may include one or more temperature sensors, a heart rate monitor, one or more accelerometers, or other physiological sensors in each wearable sensor unit. From this point on, the term `sensors` will be used to refer to any or all types of sensors unless one type of sensor is specifically named. The information from each of these sensors is analyzed with respect to one or more of a range of criteria to determine the physiological state of the equine's legs at a given point in time (Chasins, Paragraph [0063], Figures 1 and 3)). Thus, this claim fails to add any additional elements that integrate the exception into a practical 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mohrman (US-20170189752-A1).
Regarding claim 1, Mohrman teaches a system for determining power output and propulsion efficiency of a user’s limb during limbed propulsion; the system comprising: (a) at least two or more accelerometers to measure the acceleration of the limb in at least two substantially orthogonal planes (Sensing devices (or “sensor platforms”) of the present disclosure can include multiple sensors, such as inertial measurement units (IMUs, such as accelerometers (e.g., one-axis, two-axis or three-axis accelerometers)… The sensor platform may contain or be attached/operably coupled to more than one sensor of each type (Mohrman, Paragraph [0034])), (b) a processor means to calculate the power output generated by the limb to derive a limb propulsion efficiency measure (the processor 115 for computation of one or more metrics of interest described herein (Paragraph [0036]), which reads on the 35 U.S.C. 112(f) interpretation; One embodiment of the present disclosure determines the power being exerted by a human body's muscles on itself using dynamically changing data gathered using a compact body-mounted wireless sensing platform containing one or more of the following sensor types: three-axis accelerometers, gyroscopes, magnetometers, Global Positioning System (GPS) receivers, and atmospheric or air pressure sensors (Paragraph [0146]); Metrics of interest associated with energy use 
Regarding claim 2, Mohrman teaches a system for determining power output and propulsion efficiency of a user's limb during limbed propulsion; the system comprising: (a) at least two or more accelerometers to measure the acceleration of the limb in at least two substantially orthogonal planes (Sensing devices (or “sensor platforms”) of the present disclosure can include multiple sensors, such as inertial measurement units (IMUs, such as accelerometers (e.g., one-axis, two-axis or three-axis accelerometers)  … The sensor platform may contain or be attached/operably coupled to more than one sensor of each type (Mohrman, Paragraph [0034])), (b) at least one gyroscope to measure the rotational velocity of the limb (inertial measurement units (IMUs, such as accelerometers (e.g., one-axis, two-axis or three-axis accelerometers), gyroscopes (Paragraph [0034])); (c) a processor means to calculate the power output generated by the limb to derive a limb propulsion efficiency measure (the processor 115 for computation of one or more metrics of interest described herein (Paragraph [0036]), which reads on the 35 U.S.C. 112(f) interpretation; One embodiment of the present disclosure determines the power being exerted by a human body's muscles on itself using dynamically changing data gathered using a compact body-mounted wireless sensing platform containing one or more of the following sensor types: 
Regarding claim 3, Mohrman teaches the system as claimed in claim 1 having three accelerometers to measure the acceleration of the limb in three substantially orthogonal planes (one or both thighs (513, 514), or on one or both calves 517 (Paragraph [0063], Figure 5); Paragraph [0034]).
Regarding claim 4, Mohrman teaches the system as claimed in claim 1 for measuring the power output and propulsion efficiency of the user's limb (Paragraphs [0146], [0150]).
Regarding claim 5, Mohrman teaches the system as claimed in claim 4, wherein the limb is the user's leg (Paragraph [0063]).
Regarding claim 6, Mohrman teaches the system as claimed in claim 1 wherein the two or more accelerometers, in use, measure the limb force transmitted along the user's limb (One or more of the following data elements can be used to estimate the forces acting on particular body parts, including the center of mass: acceleration data in body or Earth frame of reference, incline, user weight or mass, and user height (Paragraph [0129])) and the limb contact time on the limb contact surface (If the user is not 
Regarding claim 7, Mohrman teaches the system as claimed in claim 1 wherein the two or more accelerometers measure or are used to derive the velocity of the limb in the horizontal plane relative to the limb contact surface (The accelerometer 107 or other IMU can measure/sense magnitude and direction of “proper acceleration” (physical acceleration), velocity, and/or orientation of a user. The gyroscope 109 (e.g., a MEMS gyroscope) can measure the orientation with respect to a fixed axis, and/or the angular velocity, of a user (Paragraph [0036]); decompose the translated multi-axis motion data into horizontal motion components and vertical motion components in the reference frame fixed with respect to the Earth (Paragraph [0040])).

Regarding claim 10, Mohrman teaches the system as clamed in claim 9 for use on a human limb (Paragraph [0063]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohrman in view of Folland (WO-2017055792-A1, copy attached).
Regarding claim 8, Mohrman teaches the system as claimed in claim 2, wherein Mohrman discloses that the two or more accelerometers and one or more gyroscopes in use measure or are used to derive the acceleration of the user's centre of mass in the horizontal plane relative to the limb contact surface (In one embodiment, force acting on a runner's center of mass is estimated using the acceleration at the sensing platform location. By knowing the weight and height of the person, a scaling factor can be used to scale the acceleration seen at a sensor location, such as the hip or trunk, to the acceleration of the center of mass across a wide range of running speeds and cadences (Mohrman, Paragraph [0130])), but Mohrman fails to explicitly disclose that the two or more accelerometers and one or more gyroscopes in use measure or are used to derive the velocity of the user's centre of mass in the horizontal plane relative to the limb contact surface. Folland discloses a system using at least one accelerometer and at least one gyroscope to determine running efficiency, wherein Folland further discloses determining the velocity of the user’s center of mass in the horizontal plane (In the combined 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mohrman so as to incorporate the two or more accelerometers and one or more gyroscopes in use to measure or are used to derive the velocity of the user's centre of mass in the horizontal plane relative to the limb contact surface as taught by Folland, as the velocity of the user's centre of mass in the horizontal plane relative to the limb contact surface is indicative of running performance (Folland, Page 63, lines 24-31).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohrman in view of Chang (US-20170188894-A1).
Regarding claim 11, Mohrman teaches system as claimed in claim 9, wherein Mohrman discloses the detection of fatigue using the motion related data collected (to detect the effects fatigue on muscles, nerves, and other tissue distributed throughout the body, the sensing system may gather physiological and motion-related data, and computationally convert these data to metrics. When muscles and other tissues become fatigued during physical activity, the shapes of the distributions of related metrics can also change (Mohrman, Paragraph [0169])), but Mohrman fails to explicitly disclose that the system is configurable for use on an equine limb. Chang discloses using a system comprising accelerometers configurably attached to a limb, wherein Chang further discloses that the system is configurable for use with an equine (Additionally, the system and method herein are primarily described as being used with a human participant, but the system and method could alternatively be used with other types of animals such as a dog, a horse, and the like. For example, the running biomechanical 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mohrman for use on an equine limb as taught by Chang so as to allow for the detection of fatigue of the equine or to warn of potential injury (Chang, Paragraph [0029]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES A MARMOR II/Supervisory Patent Examiner
Art Unit 3791                                                                                                                                                                                                        


/S.P.L./Examiner, Art Unit 3791